Pee Ctjeiam. -
Voight, an employe of McEwan Bros., filed a petition for compensation upon a claim of accidental injury alleged to have been suffered by him from an accident arising out of and in the course of his employment. A finding in Voight’s favor was made in the workmen’s compensation bureau, and upon appeal a judgment to like effect was entered in the Morris Common Pleas. The writ brings up the judgment in the pleas.
Voight was employed as electrician’s helper, and his case is that on Sunday, December 15th, 1929, as he was working upon some electric wires, he received a shock of electricity and as a result of that shock developed hematomyelia and suffered in consequence an apathy or wasting away of the muscles of his hands and arms.
The points presented on the employer’s brief are, first, that the petitioner did not meet with the accident of which he complains; second, that statutory notice of injury was not given to the employer, and third, that the hematomyelia did not result from the alleged electric shock. These questions constitute factual disputes upon which there is evidence pro and con and which have been resolved by both the workmen’s compensation bureau and the Court of Common Pleas against the employer. When two independent and distinct tribunals have examined the facts and reached a like result, a conclusion so formed should not be lightly disturbed by this court. Mountain Ice Co. v. Durkin, 6 N. J. Mis. R. 1111; 144 Atl. Rep. 6; affirmed, 105 N. J. L. 636; 147 Atl. Rep. 451. There is evidence to sustain the findings below.
The writ of ceriioram will be dismissed, with costs.